Citation Nr: 1220870	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a seizure disorder or strokes, to include as secondary to a service-connected gastrointestinal disorder.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected gastroparesis, peptic ulcer disease, and hiatal hernia (gastrointestinal disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1978 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for left ear hearing loss and a seizure disorder, and denied entitlement to an evaluation in excess of 10 percent for a gastrointestinal disorder.

The Veteran subsequently relocated, and the Houston, Texas, RO assumed jurisdiction over his claims.  In a March 2006 decision, the RO granted entitlement to an increased 30 percent evaluation for a gastrointestinal disorder, effective from November 22, 2004, the date of receipt of the claim for increase.  The Veteran has elected to continue pursuit of his appeals with respect to all three issues.

The Veteran testified at a November 2007 personal hearing before the undersigned held via videoconference from the VA facility in San Antonio, Texas.  A transcript of the hearing is of record.

In December 2007 and June 2010 decisions, the Board remanded the appeals to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In June 2010, the Board also referred several newly raised claims to the RO for appropriate action.  A July 2011 memorandum by the AMC indicates that the RO has been notified of the claims regarding right ear hearing loss, tinnitus, kidney problems, and an acquired psychiatric disorder.

FINDINGS OF FACT

1.  Currently diagnosed left ear hearing loss was not first manifested during active duty service or during the first post-service year; the preponderance of the evidence is against a finding that left ear hearing loss is related to service

2.  Currently diagnosed seizure disorder and strokes were not first manifested in service or within the first post-service year; the preponderance of the evidence is against a finding that either is related to service or to any service-connected disability.

3.  The service connected gastrointestinal disorder has at all times during the appellate period been manifested by complaints of abdominal pain, nausea, reflux, and difficulty swallowing; there is no evidence of anemia, unusual weight loss, or severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left ear hearing loss are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection of a seizure disorder and strokes are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.   The criteria for an evaluation in excess of 30 percent for the service connected gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114. Diagnostic Codes 7305, 7307, 7319, 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2004, April 2005, March 2006, and February 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The correspondence also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning..  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations were conducted and required opinions were obtained; the examiners made all required findings and offered supporting rationale for conclusions as appropriate.  The examinations are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Epilepsies and sensorineural hearing loss are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Ear Hearing Loss

The Veteran's DD-214 shows that his primary MOS was medical specialist.  He claims that he was exposed to loud noises while serving as a helicopter medic during service.  There is no indication that he was awarded any medals or decorations evincing combat duty. 

Service treatment records (STRs) contain a March 1976 enlistment examination, but the second page is missing and therefore the hearing test results are not available.  A June 1976 examination included an audiogram with the following pure tone thresholds, in decibels: 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
---
5
LEFT
0
0
0
---
0

A July 1977 examination included an audiogram with the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
---
20
LEFT
10
5
5
---
25

A June 1979 medical board examination included an audiogram with the following pure tone thresholds, in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
10
---
10
LEFT
10
15
10
--
15

The Veteran received a normal clinical evaluation of the ears during the March 1976, July 1977, and June 1979 examinations. 

In January 1978, the Veteran complained of a sore throat, productive cough, sore neck, and "popping" in both ears.  Neither tympanic membrane was mobile during valsalvus, and the left ear was tender upon manipulation.  The assessment was upper respiratory infection, rule out strep throat, and possible left otitis externa.  The Veteran was referred to a physician's assistant, who examined the Veteran and noted that the tympanic membranes were slightly bulging with questionable mild erythema.  The right canal was tender with no cerumen.  The diagnosis was anterior cervical adenopathy.  The impression was bilateral otitis media and right externa otitis.  The clinician prescribed an otic solution. 

In March 1978, the Veteran complained of dizziness, cough, runny nose, and sore throat.  Both canals were red and the tympanic membranes were retracting with fluid lines seen. The assessment was viremia. 

In March 1979, the Veteran complained of productive cough, sore throat, and tinnitus of two days' duration.  Upon examination, the clinician noted bilateral serous otitis and some canal tenderness.  The assessment was bronchitis/possible pneumonia, rule out strep throat. 

The first evidence of a left ear hearing loss is a February 2006 VA audiological examination.  The Veteran reported that he suddenly began having hearing problems in his left ear in 1997 after he had a stroke. He gave a history of ear infections in his left ear, the last one occurring three years before.  He also reported dizzy spells with nausea.  The Veteran reported exposure to gunfire, artillery fire, heavy machinery noise, aircraft noise, and hunting noise during service.  The examiner opined that the Veteran's left ear hearing loss was "not at least as likely as not" due to in-service noise exposure.  He explained that the Veteran's pure tone thresholds were normal at his 1976 enlistment and his 1979 medical board release.  As to whether the hearing loss was likely the result of the Veteran's stroke in 1997, the examiner stated "cortical accidents are not associated with peripheral sensorineural hearing loss in most patients" and that "[w]ithout further evidence from the dates in question around 1997" he could not provide an opinion without speculation. 

The September 2008 VA audiological examination report shows that the Veteran complained of hearing loss since the 1980's.  He reported in-service exposure to gunfire, artillery, and aircraft noise.  He also reported post-service noise exposure with no hearing protection while working as a mortician, an operating room technician, and in textile production.  The examiner wrote that "peripheral hearing loss, such as the veteran currently displays, is not typically associated with cerebral vascular incidents (CVAs) or strokes."  The examiner opined that "it is less likely as not" that the Veteran's hearing loss was due to in-service noise exposure.  She explained that the Veteran displayed normal hearing on both his enlistment and separation examinations. 

A January 2010 VA examiner opined that it "is less likely as not (less than 50/50 probability)" that the Veteran's hearing loss is the result of in-service noise exposure.  Like the February 2006 and September 2008 VA examiners, she reasoned that there were normal hearing thresholds at enlistment and at separation.  She also noted that there was no significant threshold shift during service.  As to whether the Veteran's hearing loss is related to his 1997 stroke, the examiner stated that she could not provide an opinion without speculation.  However, she noted that there was no record indicating when his left ear hearing loss began.

In response to the June 2010 Board remand, the January 2010 VA examiner submitted an addendum to her opinion.  The Board r had required the examiner to discuss any role in-service treatment for a series of ear infections may have had on the development of current hearing loss.

The January 2010 VA examiner reviewed her examination and opined in October 2010 that the in-service infections played no role in the etiology of the current hearing loss.  The current disability was sensorineural in nature, and infections would have caused a conductive hearing loss.  The addendum fully complied with the directives of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although the Veteran's left ear puretone hearing thresholds did increase during service, VA examiners have stated that the shift was not clinically significant.  For all intents and purposes, the Veteran's hearing was unchanged on the left in service.  Every examiner has opined that the current hearing loss is unrelated to service in light of such.

The Veteran has opined regarding his belief in a nexus.  However, as the Veteran is a layperson and he is not reporting a directly observable cause and effect relationship, his opinion is not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to report when he first began experiencing hearing impairment; in all instances, he reports such was well after service.  He first associated such with his 1997 stroke.  Direct service connection, based on in-service occurrence, continuity of symptoms, or medical opinion, is not warranted.

The first competent medical evidence of a hearing loss disability was in 2006, many years after service.  As this is well outside the applicable presumptive period, service connection on a presumptive basis is not warranted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for left ear hearing loss is not warranted.

Seizure and Stroke

The Veteran alleges that his currently diagnosed seizure disorder is caused by medication he takes for his service connected gastrointestinal disorder.  He does not allege that the condition first began in service or within the first post-service year.  

Both possibilities have nevertheless been considered by the Board.  However, service treatment records reveal no evidence or indication of any seizure disorder while on active duty, and no medical evidence or competent lay evidence indicates any possible direct link between service and seizures and strokes.  Post service records, including the competent statements of the Veteran, reveal that seizures and a stroke first occurred, at the earliest, in the 1990's, more than a decade after his separation from service.  The Veteran has also reported head injuries before and after service; he stated in May 2005 that his first seizure occurred in approximately 2003, when he fell over a Mardi Gras barricade and struck his head.  In 2007, he reported a seizure as early as 1979, though he stated such was not diagnosed until 1992; there is no corroboration of this allegation, and it is outweighed by his numerous other contradictory statements.  Neither direct nor presumptive service connection is warranted.

Turning to the Veteran's contention of secondary service connection of seizures and strokes as due to medications he takes for his gastrointestinal disorder, the Veteran's opinion regarding a nexus is not competent evidence.  The Veteran is a layperson, and lacks the required medical knowledge and training necessary to form an opinion on a relationship between his medications and his seizures.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where a direct, observable cause and effect relationship is evident through application of the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The competent medical evidence is against the claim.  No doctor or other health care provider has offered any opinion indicating a causal relationship between seizures and gastrointestinal medication.  The Veteran testified in November 2007 that a VA doctor had informed him that a conflict in his gastrointestinal medications had led to the seizures and strokes.  A review of the treatment records reveals, however, that doctors in fact indicated the opposite.  Medications taken for his seizure disorder tended to upset his stomach and aggravated his gastrointestinal complaints.  Medications did not cause or aggravate the seizures.

In February 2006, a VA examiner assessing the Veteran's gastrointestinal problems noted his current medications and stated that "seizures were unrelated to this medication."  He noted that none of the medications were known to cause seizures.

At a September 2008 VA examination, the examiner opined that neither seizures nor strokes were likely related to medication for a gastrointestinal disorder.  There were multiple other more likely factors, such as head trauma and excessive use of alcohol.

At a January 2010 VA examination, the VA doctor was able to review the claims folder and the Veteran's medical records.  The examiner considered that the Veteran first had a seizure in 1993, and has had seizures since that time, though they are controlled.  He had not had a seizure in the past year.  At the time of the initial seizure, he was taking bentyl, rantidine, and prilosec for his gastrointestinal disorder.  Based on the presented history, observation by medical personnel, and observation by lay persons, generalized convulsive epilepsy was diagnosed.  The examiner concluded that the etiology of the epilepsy was unknown.  However, he did opine that the seizure disorder was not caused by or the result of medications taken for his gastrointestinal disorder.  Seizures were not a listed complication or side effect of any of the medications he was taking at the time of onset, and the diagnosed seizure disorder has been shown to be a chronic neurological condition. The gastrointestinal medications have changed over the years, but the seizure disorder has persisted.  "Seizures due to medications usually stop once the offending medication has been discontinued."  The same opinion and rationale were applied to strokes; the medications "do not cause strokes...as a complication, adverse reaction, or side effect...."  While the examiner did not explicitly address the possibility that the medications may have aggravated the seizures and strokes, the doctor's language, that the medications do not list seizures or strokes as complications or side effects, forecloses a relationship of any type, including aggravation.

There is no other medical opinion of record regarding a link between seizures and stroke and the Veteran's service connected medications.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a seizure disorder or strokes, to include as secondary to a service-connected gastrointestinal disorder is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Digestive conditions are generally rated under the Codes and criteria found in 38 C.F.R. § 4.114.  Introductory language in 38 C.F.R. § 4.113 provides that because so many conditions of the digestive condition manifest in similar, overlapping symptomatology, assigning separate evaluations for multiple diagnoses constitutes prohibited pyramiding, or compensating the same symptom multiple times.  38 C.F.R. §§ 4.14, 4.113.  The regulations specify that certain Codes, 7301 to 7329 (inclusive) 7331, 7342, and 7345 to 7348 (inclusive), may not be applied at the same time.  Instead, the Code applicable to the dominant disability is used for evaluation, with the rating elevated to the next higher level if the overall disability picture warrants it.  38 C.F.R. § 4.114.

The Veteran is service connected for gastroparesis, hiatal hernia, and peptic ulcer disease; he is currently evaluated under Code 7346, for the hiatal hernia.  This is the most appropriate Code.  Gastroparesis, or incomplete emptying of the stomach, is not a listed condition, and is most appropriately rated by analogy to the hiatal hernia.  38 C.F.R. §§ 4.20, 4.21.  This makes the hiatal hernia and associated symptoms the predominant disability.  Peptic ulcers, under Code 7305, mirror the Code 7346 criteria, and so the Veteran is not prejudiced by application of Code 7346.  Both Codes permit higher evaluations than that currently assigned.

Code 7346 provides that a higher, 60 percent evaluation is assigned for pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  The peptic, or duodenal, ulcer is assigned a 40 percent evaluation for moderately severe symptoms, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Severe ulcer disease, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling.

The Veteran alleges that his gastrointestinal disorder has resulted in weight loss and anemia, warranting an increased evaluation.

VA treatment records reveal continued, regular complaints of gastrointestinal upset.  He complained of nausea, abdominal pain, some weight loss (and gain), and bloating after meals.  He underwent Nissen fundoplication in 1996; this surgery was not completely successful in alleviating hiatal hernia symptoms.  The Veteran's swallowing was tested in July 2005, and it was adequate, although he complained of dysphagia.  He reported irritable bowel symptoms, including periods of loose stools and constipation.  The esophagus was normal other than post operative residuals in 2005; erosive esophagitis was diagnosed on testing in 2007.  In April 2008, the Veteran complained of loose watery stools while hospitalized for acute kidney failure.  He reported red stools, though no actual blood.  He was eating and drinking normally.  He also reported initial hematuria; testing showed no blood.  Repeated blood work over the years has failed to show anemia.

The Veteran's treating VA gastroenterologist, Dr. MGR, stated that she had treated the Veteran since April 2003.  He initially presented with intermittent diarrhea and constipation, reflex, nausea, and a history of colon polyps.  Mild esophagitis was diagnosed and medication prescribed.  The Veteran returned in 2004 with worsened nausea and vomiting; a hiatal hernia was found.  An extended emptying phase indicated gastroparesis.

At a January 2005 VA examination, the Veteran complained that dysphagia and diarrhea interfered with work.  He reported intermittent diarrhea and constipation with reflux since his surgery in 1996.  Nausea and painful and difficult swallowing were present.  Nausea had worsened in 2004, when a hiatal hernia was identified.  He stated he vomited two to three times a week; at times the vomitus was "coffee ground," meaning it contained signs of upper GI tract bleeding.  Stools were tarry two or three times a week, again indicating hemorrhage.  Physical examination was grossly normal.  Repeated testing showed a small hiatal hernia and evidence of incomplete stomach emptying.

In February 2006, a VA examiner reviewed the claims file in its entirety prior to examining the Veteran.  The Veteran reported difficulty swallowing solids and liquids, and he reported reflux, heartburn and substernal discomfort daily.  He denied black tarry stools or bloody vomitus.  He had no nausea or vomiting.  

A VA examination was conducted in September 2008; the claims file was reviewed in conjunction with the examination.  Recent upper GI endoscopy showed multiple gastric erosions.  The Veteran complained of burping, which was common in post-Nissen patients.  He was currently treated with medication.  He continued to complain of reflux.  

At a January 2010 VA examination, at which the claims file was reviewed, the Veteran reported progressive worsening of his abdominal complaints since service.  There was no history of incapacitating episodes.  He did report gnawing or burning pain daily after eating, as well as regurgitation.  There were no episodes of hematemesis or melena, but the Veteran was nauseous several times a week.  He vomited once a week, and had difficulty swallowing most of the time.  He denied current diarrhea problems.  On physical examination, there was no sign of significant weight loss or anemia.  His abdomen was tender.  A March 2009 EGD showed no residuals of ulcer disease or gastritis.  Esophagitis was shown, and the examiner stated that this was the predominant condition.

A VA examination was conducted in August 2011.  The claims file was reviewed.  The Veteran's medical history with regard to his gastrointestinal problems was accurately reported based on review and interview of the Veteran.  Physical examination of the Veteran's abdomen was stymied by complaints of severe pain when the abdomen was touched in any location.  However, the Veteran was observed to bend, twist, and otherwise compress his abdomen without any complaint of pain.  The Veteran reported difficulty swallowing, heartburn, and reflux.  He had nausea daily and vomited several times a week.  He had alternating constipation and diarrhea, and was flatulent.  He reported severe pain in the right lower quadrant of his abdomen.  The Veteran's overall health was good.  There were no signs of significant weight loss or anemia.

The examiner commented that the Veteran's subjective complaints had remained fairly steady, though the reports of the site of the pain had changed.  The Veteran reported his pain was severe, but examination did not corroborate this.  The examiner reviewed the Veteran's weights over time.  He weighed 182 lbs in May 2006, 180 lbs in May 2008, 172 lbs in September 2008, 180 lbs in October 2009, 172 lbs in January 2010, 204 lbs in April 2011, and was currently 198.8 lbs.  The doctor noted the weights varied, but stated that this was not indicative of true weight loss.  There was no report of severe bleeding, which is consistent with the Veteran's prescription for an anti-clotting drug.  The drug use would have been contraindicated with a history of bleeding.  Further, blood testing at the most recent two examinations did not show anemia.

The overall disability picture presented does not merit an increased evaluation.  Under Code 7346, there is no showing of melena or hematemesis, or resultant anemia.  The Veteran's weight is fairly stable, and does not represent significant loss.  While he reports severe pain, such complaints are not supported by the medical record, and are, in fact, contradicted.  Treatment records do not reflect the severity of complaints the Veteran registers on examination, and those complaints are inconsistent with behaviors.  The Veteran has consistently reported fairly regular nausea and vomiting, and such are reflected in treatment records.  However, no doctor associates any gastrointestinal symptoms with an overall "severe impairment of health."  Doctors are consistent in reporting the Veteran's overall health to be fair to good; the Veteran has himself described his health as such.

A similar rationale applies to application of the criteria under Code 7305.  There is no anemia or weight loss impairing health, and there is no evidence of any period of incapacitation.

Consideration has been given to various Codes assessing disability based on the presence of diarrhea or constipation.  However, there is no advantage to the Veteran in application of such.  Code 7319 allows no evaluation in excess of the current 30 percent for irritable colon syndrome, and other Codes, such as 7323 for ulcerative colitis, also require showing of "marked malnutrition, anemia, and general debility," which are not present.  38 C.F.R. § 4.114.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The potentially applicable rating criteria fully contemplate the Veteran's reported symptomatology, and allow for higher evaluations for symptoms of increased severity or which are simply not present at this time.  The Rating Schedule is adequate, and no further discussion of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for service-connected gastroparesis, peptic ulcer disease, and hiatal hernia is not warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a seizure disorder or strokes, to include as secondary to a service-connected gastrointestinal disorder is denied.

An evaluation in excess of 30 percent for service-connected gastroparesis, peptic ulcer disease, and hiatal hernia is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


